PER CURIAM.
We affirm as to all issues. Appellees are immune under the principles of Levin, Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P. A. v. United States Fire Insurance Co., 639 So.2d 606 (Fla.1994). Appellees may raise this affirmative defense in a motion to dismiss as it appears on the face of the complaint. See Stern v. First Nat’l Bank of S. Miami, 275 So.2d 58 (Fla. 3d DCA 1973). With respect to appellant’s claim that the attorneys are liable under 42 U.S.C. section 1983, it is well settled that private lawyers are not state actors for purposes of section 1983 liability. See Barnard v. Young, 720 F.2d 1188 (10th Cir.1983); Black v. Bayer, 672 F.2d 309, 314 (3d Cir.1982).
Affirmed.
GUNTHER, C.J., and WARNER and KLEIN, JJ., concur.